DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first information processing device that provides first map information...that transmits...”
“the on-vehicle device stores the first map information...”
“a second information processing device transmitting second map information...” 
“the on-vehicle device performs: receiving…”
 in claims 1-11, 13-20.
A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: (see at least Applicant Specification, para. [0019]: The on-vehicle device 200 is a device that receives the first map information from the map management server 300 and stores it. The on-vehicle device 200 includes a computer having a processor 210, a primary storage unit 220, and a secondary storage unit 230. & para. [0024]: It should be noted that in this embodiment, the map management server 300 corresponds to the “first information processing device” of the present disclosure. & para. [0026]: It should be noted that in this embodiment, the traveling management server 400 corresponds to the “second information processing device” of the present disclosure.).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, & 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0397188A1 (“Sato”), in view of US 2018/0357907A1 (“Reiley”).
As per claim 1 Sato discloses
A system, comprising: 
an on-vehicle device that is provided on a vehicle (see at least Sato, para. [0042]: FIG. 4 illustrates an example of a hardware configuration of the home delivery robot 200. The home delivery robot 200 includes a control unit 210 and a battery 218 as a power source for this home delivery robot 200. The control unit 210 is formed by connecting, for example, a central processing unit (CPU) 212, a dynamic random access memory (DRAM) 213, a flash read only memory (ROM) 214, a personal computer (PC) card interface (I/F) 215, a wireless communication unit 216, and a signal processing circuit 211 to each other via an internal bus 217.), 
the vehicle autonomously traveling based on map information and being used for parcel collection and delivery (see at least Sato, para. [0013]: Then, in the autonomous traveling unit, the autonomous traveling is performed in the specific region on the basis of this information regarding the specific region. For example, the information acquisition unit may be configured to receive the information regarding the specific region from a cloud. For example, the information regarding the specific region may be designed to include map information on this specific region, unique rule information on this specific region, key information for decrypting encrypted map information on this specific region, or key information for entering the specific region.); and 
a first information processing device that provides first map information to the on-vehicle device, the first map information being map information of an inside of a building (see at least Sato, para. [0058]: The apartment application 254 includes door key information for entering the apartment 300, map information on the apartment 300, and unique rule information on the apartment 300 (see FIG. 6(a)). Note that it is also conceivable that the encrypted map information on the apartment 300 is stored in advance on the platform 252, and the apartment application 254 includes key information for decrypting the encrypted map information (see FIG. 6(b)). Furthermore, it is also conceivable that the door key information for entering the apartment 300 also serves as the key information for decrypting the encrypted map information (see FIG. 6(c)). In addition, in some cases, there is no apartment unique rule.); 
and
the on-vehicle device stores the first map information received from the first information processing device, in a storage (see at least Sato, para. [0139-0141]: The moving body according to (1) above, further including... an information storage unit that stores information; and... an application switching control unit that switches an application stored in the information storage unit when entering the specific region from a first application for enabling autonomous traveling outside the specific region to a second application including the information regarding the specific region.); 
supplies, when the vehicle autonomously travels within the building, a controller comprising at least one processor with the first map information stored in the storage, the controller controlling autonomous traveling of the vehicle (see at least Sato, para. [0139-0141]: The moving body according to (1) above, further including... an information storage unit that stores information; and... an application switching control unit that switches an application stored in the information storage unit when entering the specific region from a first application for enabling autonomous traveling outside the specific region to a second application including the information regarding the specific region.),
erases, after the vehicle leaves the building, the first map information from the storage (see at least Sato, para. [0112]: Note that, when entering the apartment 300, the platform 252 deletes or keeps the ended preswitching application, that is, the home delivery company application 253, in a state in which its function is stopped, but when leaving the apartment 300, always deletes the ended pre-switching application, that is, the apartment application 254, to surely prevent information on the apartment 300 from leaking to the outside.).
Sato does not explicitly disclose
wherein the first information processing device transmits, when the vehicle exists within a predetermined range from the building, the first map information to the on-vehicle device. 
Reiley teaches
wherein the first information processing device transmits, when the vehicle exists within a predetermined range from the building, the first map information to the on-vehicle device (see at least Reiley, para. [0039]: In Block S150, the native application can: define a subregion—within the geographic region—containing and extending radially from the approximate location—output by the GPS module—by a threshold distance that is a function of (e.g., equal to) a locational tolerance of the GPS module; and retrieve an area of the localization map containing points representing objects within this geographic subregion, query this area of the localization map for representative features, or otherwise selectively access this area of the localization map. & para. [0041]: In the foregoing implementations, the autonomous vehicle can initially: calculate a large area of interest according to an initial threshold distance; access a low-resolution area of the localization map corresponding to this large area of interest; and implement methods and techniques described below to calculate an initial revised location of the mobile computing device based on corresponding (e.g., matching, like) features detected in initial optical data recorded in Block S120 and this low-resolution area of the localization map.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of wherein the first information processing device transmits, when the vehicle exists within a predetermined range from the building, the first map information to the on-vehicle device of Reiley in order to accurately determine the user's location (see at least Reiley, para. [0014]).

As per claim 2 Sato discloses
wherein the on-vehicle device transmits, a request notification to the first information processing device, the request notification requesting transmission of the first map information (see at least Sato, para. [0110]: In this step ST7, the platform 252 requests a pre-switching application to write the home delivery information into the shared area. Here, the home delivery information is the home delivery information (before home delivery) when the apartment 300 is entered, and is the home delivery information (after home delivery) when the apartment 300 is left.). 
Sato does not explicitly disclose
when the vehicle exists within a predetermined range from the building.
Reiley teaches
when the vehicle exists within a predetermined range from the building (see at least Reiley, para. [0039]: In Block S150, the native application can: define a subregion—within the geographic region—containing and extending radially from the approximate location—output by the GPS module—by a threshold distance that is a function of (e.g., equal to) a locational tolerance of the GPS module; and retrieve an area of the localization map containing points representing objects within this geographic subregion, query this area of the localization map for representative features, or otherwise selectively access this area of the localization map. & para. [0041]: In the foregoing implementations, the autonomous vehicle can initially: calculate a large area of interest according to an initial threshold distance; access a low-resolution area of the localization map corresponding to this large area of interest; and implement methods and techniques described below to calculate an initial revised location of the mobile computing device based on corresponding (e.g., matching, like) features detected in initial optical data recorded in Block S120 and this low-resolution area of the localization map.).

As per claim 10 Sato discloses
further comprising a second information processing device different from the first information processing device, the second information processing device transmitting second map information to the vehicle, the second map information being map information for the vehicle autonomously traveling outdoors (see at least Sato, para. [0014]: For example, an information storage unit that stores information, and an application switching control unit that switches an application stored in the information storage unit when entering the specific region from a first application for enabling autonomous traveling outside the specific region to a second application including the information regarding the specific region may be further provided. & para. [0056-0057]: Returning to FIG. 1, the home delivery robot 200 in which packages are accommodated in the accommodation space autonomously travels on the basis of the map information, and arrives at an entrance 310 of the apartment 300 (see a position D2). As illustrated in FIG. 5, the home delivery robot 200 moves outside the apartment 300 on the basis of a home delivery company application (first application) 253. Here, the home delivery robot 200 includes hardware (HW) 251, and a platform 252, which is a piece of software that provides an environment in which an application works, and the home delivery company application 253 works on this platform 252. When the home delivery robot 200 arrives at the entrance 310 of the apartment 300 from outside the apartment 300, the home delivery company application 253 is switched to an apartment application (second application) 254. Thereafter, the home delivery robot 200 enters the apartment 300 (see a position D3). As illustrated in FIG. 5, the home delivery robot 200 moves in the apartment 300 on the basis of the apartment application 254.). 

As per claim 11 Sato discloses
wherein the on-vehicle device is a component of the vehicle (see at least Sato, para. [0042]: FIG. 4 illustrates an example of a hardware configuration of the home delivery robot 200. The home delivery robot 200 includes a control unit 210 and a battery 218 as a power source for this home delivery robot 200. The control unit 210 is formed by connecting, for example, a central processing unit (CPU) 212, a dynamic random access memory (DRAM) 213, a flash read only memory (ROM) 214, a personal computer (PC) card interface (I/F) 215, a wireless communication unit 216, and a signal processing circuit 211 to each other via an internal bus 217.). 

As per claim 12 Sato discloses
An on-vehicle device that is provided on a vehicle (see at least Sato, para. [0042]: FIG. 4 illustrates an example of a hardware configuration of the home delivery robot 200. The home delivery robot 200 includes a control unit 210 and a battery 218 as a power source for this home delivery robot 200. The control unit 210 is formed by connecting, for example, a central processing unit (CPU) 212, a dynamic random access memory (DRAM) 213, a flash read only memory (ROM) 214, a personal computer (PC) card interface (I/F) 215, a wireless communication unit 216, and a signal processing circuit 211 to each other via an internal bus 217.), 
the vehicle autonomously traveling based on map information and being used for parcel collection and delivery (see at least Sato, para. [0013]: Then, in the autonomous traveling unit, the autonomous traveling is performed in the specific region on the basis of this information regarding the specific region. For example, the information acquisition unit may be configured to receive the information regarding the specific region from a cloud. For example, the information regarding the specific region may be designed to include map information on this specific region, unique rule information on this specific region, key information for decrypting encrypted map information on this specific region, or key information for entering the specific region.), 
wherein the on-vehicle device comprises a controller comprising at least one processor configured to perform (see at least Sato, para. [0139-0141]: The moving body according to (1) above, further including... an information storage unit that stores information; and... an application switching control unit that switches an application stored in the information storage unit when entering the specific region from a first application for enabling autonomous traveling outside the specific region to a second application including the information regarding the specific region.): 
storing the received first map information in a storage, the first map information being map information of an inside of the building (see at least Sato, para. [0139-0141]: The moving body according to (1) above, further including... an information storage unit that stores information; and... an application switching control unit that switches an application stored in the information storage unit when entering the specific region from a first application for enabling autonomous traveling outside the specific region to a second application including the information regarding the specific region.); 
supplying, when the vehicle autonomously travels within the building, the first map information stored in the storage to a controller comprising at least one processor that controls autonomous traveling of the vehicle (see at least Sato, para. [0139-0141]: The moving body according to (1) above, further including... an information storage unit that stores information; and... an application switching control unit that switches an application stored in the information storage unit when entering the specific region from a first application for enabling autonomous traveling outside the specific region to a second application including the information regarding the specific region.); and 
erasing, after the vehicle leaves the building, the first map information from the storage (see at least Sato, para. [0112]: Note that, when entering the apartment 300, the platform 252 deletes or keeps the ended pre-switching application, that is, the home delivery company application 253, in a state in which its function is stopped, but when leaving the apartment 300, always deletes the ended pre-switching application, that is, the apartment application 254, to surely prevent information on the apartment 300 from leaking to the outside.).
Sato does not explicitly disclose
receiving, when the vehicle exists within a predetermined range from a building, first map information from an information processing device that has the first map information.
Reiley teaches
receiving, when the vehicle exists within a predetermined range from a building, first map information from an information processing device that has the first map information (see at least Reiley, para. [0039]: In Block S150, the native application can: define a subregion—within the geographic region—containing and extending radially from the approximate location—output by the GPS module—by a threshold distance that is a function of (e.g., equal to) a locational tolerance of the GPS module; and retrieve an area of the localization map containing points representing objects within this geographic subregion, query this area of the localization map for representative features, or otherwise selectively access this area of the localization map. & para. [0041]: In the foregoing implementations, the autonomous vehicle can initially: calculate a large area of interest according to an initial threshold distance; access a low-resolution area of the localization map corresponding to this large area of interest; and implement methods and techniques described below to calculate an initial revised location of the mobile computing device based on corresponding (e.g., matching, like) features detected in initial optical data recorded in Block S120 and this low-resolution area of the localization map.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of receiving, when the vehicle exists within a predetermined range from a building, first map information from an information processing device that has the first map information of Reiley in order to accurately determine the user's location (see at least Reiley, para. [0014]).

As per claim 13 Sato discloses
An information processing device, comprising: 
a controller comprising at least one processor configured to execute transmission of first map information to an on-vehicle device (see at least Sato, para. [0139-0141]: The moving body according to (1) above, further including... an information storage unit that stores information; and... an application switching control unit that switches an application stored in the information storage unit when entering the specific region from a first application for enabling autonomous traveling outside the specific region to a second application including the information regarding the specific region.), 
wherein; the on-vehicle device is provided on a vehicle, the vehicle autonomously traveling based on map information and being used for parcel collection and delivery (see at least Sato, para. [0042]: FIG. 4 illustrates an example of a hardware configuration of the home delivery robot 200. The home delivery robot 200 includes a control unit 210 and a battery 218 as a power source for this home delivery robot 200. The control unit 210 is formed by connecting, for example, a central processing unit (CPU) 212, a dynamic random access memory (DRAM) 213, a flash read only memory (ROM) 214, a personal computer (PC) card interface (I/F) 215, a wireless communication unit 216, and a signal processing circuit 211 to each other via an internal bus 217.); and 
the on-vehicle device performs: 
storing the received first map information in a storage (see at least Sato, para. [0139-0141]: The moving body according to (1) above, further including... an information storage unit that stores information; and... an application switching control unit that switches an application stored in the information storage unit when entering the specific region from a first application for enabling autonomous traveling outside the specific region to a second application including the information regarding the specific region.); 
supplying, when the vehicle autonomously travels within the building, the first map information stored in the storage to a controller comprising at least one processor that controls autonomous traveling of the vehicle (see at least Sato, para. [0139-0141]: The moving body according to (1) above, further including... an information storage unit that stores information; and... an application switching control unit that switches an application stored in the information storage unit when entering the specific region from a first application for enabling autonomous traveling outside the specific region to a second application including the information regarding the specific region.); and 
erasing, after the vehicle leaves the building, the first map information from the storage (see at least Sato, para. [0112]: Note that, when entering the apartment 300, the platform 252 deletes or keeps the ended preswitching application, that is, the home delivery company application 253, in a state in which its function is stopped, but when leaving the apartment 300, always deletes the ended pre-switching application, that is, the apartment application 254, to surely prevent information on the apartment 300 from leaking to the outside.). 
Sato does not explicitly disclose
receiving, when the vehicle exists within a predetermined range from a building, first map information that is map information of an inside of the building.
Reiley teaches
receiving, when the vehicle exists within a predetermined range from a building, first map information that is map information of an inside of the building (see at least Reiley, para. [0039]: In Block S150, the native application can: define a subregion—within the geographic region—containing and extending radially from the approximate location—output by the GPS module—by a threshold distance that is a function of (e.g., equal to) a locational tolerance of the GPS module; and retrieve an area of the localization map containing points representing objects within this geographic subregion, query this area of the localization map for representative features, or otherwise selectively access this area of the localization map. & para. [0041]: In the foregoing implementations, the autonomous vehicle can initially: calculate a large area of interest according to an initial threshold distance; access a low-resolution area of the localization map corresponding to this large area of interest; and implement methods and techniques described below to calculate an initial revised location of the mobile computing device based on corresponding (e.g., matching, like) features detected in initial optical data recorded in Block S120 and this low-resolution area of the localization map.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of receiving, when the vehicle exists within a predetermined range from a building, first map information that is map information of an inside of the building of Reiley in order to accurately determine the user's location (see at least Reiley, para. [0014]).

As per claim 14 Sato discloses
wherein the controller performs: receiving a request notification from the on-vehicle device, the request notification requesting transmission of the first map information (see at least Sato, para. [0110]: In this step ST7, the platform 252 requests a pre-switching application to write the home delivery information into the shared area. Here, the home delivery information is the home delivery information (before home delivery) when the apartment 300 is entered, and is the home delivery information (after home delivery) when the apartment 300 is left.).

Claim(s) 3-4, & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Reiley, further in view of US 2020/0207334A1 (“Cho”).
As per claim 3 Sato does not explicitly disclose
wherein the first information processing device determines, upon receipt of the request notification, whether the vehicle is a vehicle permitted to enter the building; and transmits, when it is determined that the vehicle is a vehicle permitted to enter the building, the first map information to the on-vehicle device. 
Cho teaches
wherein the first information processing device determines, upon receipt of the request notification, whether the vehicle is a vehicle permitted to enter the building (see at least Cho, para. [0064]: In step (1), vehicle qualification information is delivered from the vehicle to the infrastructure facility. The vehicle qualification information includes an identifier that can distinguish each vehicle from other vehicles. For example, the vehicle qualification information may be a unique number (for example, license plate number) of the vehicle. The vehicle qualification information is transmitted at a stage in which the vehicle enters the parking lot and the autonomous valet parking procedure is started (see (1) of FIG. 2A).); and 
transmits, when it is determined that the vehicle is a vehicle permitted to enter the building, the first map information to the on-vehicle device (see at least Cho, para. [0068-0069]: In step (5) a target position and a guide route are transmitted from the infrastructure facility to the vehicle. The transmission of the target position and the guide route is performed either before or after the autonomous valet parking start command is transmitted from the infrastructure facility to the vehicle... In step (6), a driving boundary is transmitted from the infrastructure facility to the vehicle. The driving boundary may include landmarks (for example, parking lines, center lines, road boundary lines) by which a permitted driving area is bounded. The transmission of the driving boundary is performed after the autonomous valet parking preparation command is delivered. This driving boundary is transmitted from the infrastructure facility to the vehicle in the form of a parking lot map.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of wherein the first information processing device determines, upon receipt of the request notification, whether the vehicle is a vehicle permitted to enter the building; and transmits, when it is determined that the vehicle is a vehicle permitted to enter the building, the first map information to the on-vehicle device of Cho in order to provide an autonomous valet parking system in which a vehicle autonomously travels to and parks in a vacant parking slot after the vehicle stops in a drop-off area of a parking lot and the driver exits the vehicle (see at least Cho, para. [0005]).

As per claim 4 Sato does not explicitly disclose
wherein the first information processing device receives an identifier from the on-vehicle device, the identifier specifying the vehicle; and determines whether the vehicle is a vehicle permitted to enter the building, based on the identifier. 
Cho teaches
wherein the first information processing device receives an identifier from the on-vehicle device, the identifier specifying the vehicle (see at least Cho, para. [0064]: In step (1), vehicle qualification information is delivered from the vehicle to the infrastructure facility. The vehicle qualification information includes an identifier that can distinguish each vehicle from other vehicles. For example, the vehicle qualification information may be a unique number (for example, license plate number) of the vehicle. The vehicle qualification information is transmitted at a stage in which the vehicle enters the parking lot and the autonomous valet parking procedure is started (see (1) of FIG. 2A).); and 
determines whether the vehicle is a vehicle permitted to enter the building, based on the identifier (see at least Cho, para. [0068-0069]: In step (5) a target position and a guide route are transmitted from the infrastructure facility to the vehicle. The transmission of the target position and the guide route is performed either before or after the autonomous valet parking start command is transmitted from the infrastructure facility to the vehicle... In step (6), a driving boundary is transmitted from the infrastructure facility to the vehicle. The driving boundary may include landmarks (for example, parking lines, center lines, road boundary lines) by which a permitted driving area is bounded. The transmission of the driving boundary is performed after the autonomous valet parking preparation command is delivered. This driving boundary is transmitted from the infrastructure facility to the vehicle in the form of a parking lot map.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of wherein the first information processing device receives an identifier from the on-vehicle device, the identifier specifying the vehicle; and determines whether the vehicle is a vehicle permitted to enter the building, based on the identifier of Cho in order to provide an autonomous valet parking system in which a vehicle autonomously travels to and parks in a vacant parking slot after the vehicle stops in a drop-off area of a parking lot and the driver exits the vehicle (see at least Cho, para. [0005]).

As per claim 15 Sato does not explicitly disclose
wherein the controller performs: further determining, upon receipt of the request notification, whether the vehicle is a vehicle permitted to enter the building, and transmitting, when it is determined that the vehicle is a vehicle permitted to enter the building, the first map information to the on-vehicle device. 
Cho teaches
wherein the controller performs: further determining, upon receipt of the request notification, whether the vehicle is a vehicle permitted to enter the building (see at least Cho, para. [0064]: In step (1), vehicle qualification information is delivered from the vehicle to the infrastructure facility. The vehicle qualification information includes an identifier that can distinguish each vehicle from other vehicles. For example, the vehicle qualification information may be a unique number (for example, license plate number) of the vehicle. The vehicle qualification information is transmitted at a stage in which the vehicle enters the parking lot and the autonomous valet parking procedure is started (see (1) of FIG. 2A).), and 
transmitting, when it is determined that the vehicle is a vehicle permitted to enter the building, the first map information to the on-vehicle device (see at least Cho, para. [0068-0069]: In step (5) a target position and a guide route are transmitted from the infrastructure facility to the vehicle. The transmission of the target position and the guide route is performed either before or after the autonomous valet parking start command is transmitted from the infrastructure facility to the vehicle... In step (6), a driving boundary is transmitted from the infrastructure facility to the vehicle. The driving boundary may include landmarks (for example, parking lines, center lines, road boundary lines) by which a permitted driving area is bounded. The transmission of the driving boundary is performed after the autonomous valet parking preparation command is delivered. This driving boundary is transmitted from the infrastructure facility to the vehicle in the form of a parking lot map.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of wherein the controller performs: further determining, upon receipt of the request notification, whether the vehicle is a vehicle permitted to enter the building, and transmitting, when it is determined that the vehicle is a vehicle permitted to enter the building, the first map information to the on-vehicle device of Cho in order to provide an autonomous valet parking system in which a vehicle autonomously travels to and parks in a vacant parking slot after the vehicle stops in a drop-off area of a parking lot and the driver exits the vehicle (see at least Cho, para. [0005]).

As per claim 16 Sato does not explicitly disclose
wherein the controller performs: receiving an identifier from the on-vehicle device, the identifier specifying the vehicle; and determining, based on the identifier, whether the vehicle is a vehicle permitted to enter the building.
Cho teaches
wherein the controller performs: receiving an identifier from the on-vehicle device, the identifier specifying the vehicle (see at least Cho, para. [0064]: In step (1), vehicle qualification information is delivered from the vehicle to the infrastructure facility. The vehicle qualification information includes an identifier that can distinguish each vehicle from other vehicles. For example, the vehicle qualification information may be a unique number (for example, license plate number) of the vehicle. The vehicle qualification information is transmitted at a stage in which the vehicle enters the parking lot and the autonomous valet parking procedure is started (see (1) of FIG. 2A).); and 
determining, based on the identifier, whether the vehicle is a vehicle permitted to enter the building (see at least Cho, para. [0068-0069]: In step (5) a target position and a guide route are transmitted from the infrastructure facility to the vehicle. The transmission of the target position and the guide route is performed either before or after the autonomous valet parking start command is transmitted from the infrastructure facility to the vehicle... In step (6), a driving boundary is transmitted from the infrastructure facility to the vehicle. The driving boundary may include landmarks (for example, parking lines, center lines, road boundary lines) by which a permitted driving area is bounded. The transmission of the driving boundary is performed after the autonomous valet parking preparation command is delivered. This driving boundary is transmitted from the infrastructure facility to the vehicle in the form of a parking lot map.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of wherein the controller performs: receiving an identifier from the on-vehicle device, the identifier specifying the vehicle; and determining, based on the identifier, whether the vehicle is a vehicle permitted to enter the building of Cho in order to provide an autonomous valet parking system in which a vehicle autonomously travels to and parks in a vacant parking slot after the vehicle stops in a drop-off area of a parking lot and the driver exits the vehicle (see at least Cho, para. [0005]).

Claim(s) 5 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Reiley, in view of Cho, further in view of US 2012/0293301A1 (“Friedman”).
As per claim 5 Sato does not explicitly disclose
wherein the first information processing device acquires a collection and delivery schedule for parcel collection and delivery by the vehicle; and determines whether the vehicle is a vehicle permitted to enter the building, based on the acquired collection and delivery schedule.
Friedman teaches
wherein the first information processing device acquires a collection and delivery schedule for parcel collection and delivery by the vehicle; and determines whether the vehicle is a vehicle permitted to enter the building, based on the acquired collection and delivery schedule (see at least Friedman, para. [0110-0129]: 3) Approval of vendor by facility (may be required) Vendor meets specified criteria for approval--criteria collected by users. 4) Scheduling of authorization by user schedules vendor based on a standard calendar, or specific event Schedule may include daily, recurring daily, weekly, monthly, quarterly, Schedule may include multiple trips in a day. Schedule may include all dates and time or specific days of the week or times of the day or a combination. 5) Schedules may require approval, 6) Authorization of vendor may require approval, 7) In order to provide access to a vehicle in a facility: vendor must be approved and on schedule and vehicle must be identified as associated to vendor, vehicle is identified as being related to a vendor and vendor is approved and on schedule, 8) To generate permitted access, authorization must be retrieved from system by at least one of the following: vendor named, vehicle-vendor-association, driver-vendor-association, 9) Once Access is permitted, a location for the vehicle may be assigned, (if not already assigned). 10) Once Access to facility is permitted, all movement throughout facility, including exit from facility may be recorded, 11) Recording of vendor/vehicle/person arrival association of authorization with vehicle, vendor, driver/person audit of locations authorized (bays, floors, etc.), audit of duration of stay, arrival and departure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of wherein the first information processing device acquires a collection and delivery schedule for parcel collection and delivery by the vehicle; and determines whether the vehicle is a vehicle permitted to enter the building, based on the acquired collection and delivery schedule of Friedman in order to protect the building from unlawful activity (see at least Friedman, para. [0006]).

As per claim 17 Sato does not explicitly disclose
wherein the controller performs: obtaining a collection and delivery schedule for parcel collection and delivery by the vehicle; and determining, based on the acquired collection and delivery schedule, whether the vehicle is a vehicle permitted to enter the building. 
Friedman teaches
wherein the controller performs: obtaining a collection and delivery schedule for parcel collection and delivery by the vehicle; and determining, based on the acquired collection and delivery schedule, whether the vehicle is a vehicle permitted to enter the building (see at least Friedman, para. [0110-0129]: 3) Approval of vendor by facility (may be required) Vendor meets specified criteria for approval--criteria collected by users. 4) Scheduling of authorization by user schedules vendor based on a standard calendar, or specific event Schedule may include daily, recurring daily, weekly, monthly, quarterly, Schedule may include multiple trips in a day. Schedule may include all dates and time or specific days of the week or times of the day or a combination. 5) Schedules may require approval, 6) Authorization of vendor may require approval, 7) In order to provide access to a vehicle in a facility: vendor must be approved and on schedule and vehicle must be identified as associated to vendor, vehicle is identified as being related to a vendor and vendor is approved and on schedule, 8) To generate permitted access, authorization must be retrieved from system by at least one of the following: vendor named, vehicle-vendor-association, driver-vendor-association, 9) Once Access is permitted, a location for the vehicle may be assigned, (if not already assigned). 10) Once Access to facility is permitted, all movement throughout facility, including exit from facility may be recorded, 11) Recording of vendor/vehicle/person arrival association of authorization with vehicle, vendor, driver/person audit of locations authorized (bays, floors, etc.), audit of duration of stay, arrival and departure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of wherein the first information processing device acquires a collection and delivery schedule for parcel collection and delivery by the vehicle; and determines whether the vehicle is a vehicle permitted to enter the building, based on the acquired collection and delivery schedule of Friedman in order to protect the building from unlawful activity (see at least Friedman, para. [0006]).

Claim(s) 6 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Reiley, in view of Friedman.
As per claim 6 Sato discloses
transmits, when request is received, the first map information to the on-vehicle device (see at least Sato, para. [0110]: In this step ST7, the platform 252 requests a pre-switching application to write the home delivery information into the shared area. Here, the home delivery information is the home delivery information (before home delivery) when the apartment 300 is entered, and is the home delivery information (after home delivery) when the apartment 300 is left.).
Sato does not explicitly disclose
wherein the first information processing device transmits, upon receipt of the request notification, 
confirmation information to a user terminal of a target user of the parcel collection and delivery, 
the confirmation information being for confirming whether to permit the parcel collection and delivery; and 
transmits, when permission information is received from the user terminal, the first map information to the on-vehicle device, the permission information indicating that the parcel collection and delivery is permitted. 
Friedman teaches
wherein the first information processing device transmits, upon receipt of the request notification (see at least Friedman, para. [0047]: In some embodiments, some vehicles may initially be unknown; however, by accessing a database of previously recorded vehicle identifying information, personnel charged with maintaining vehicle security will be able to "look up" a vehicle's relationship to an authorized vendor or person quickly and efficiently. If a match is found, the security personnel can view a previously arranged authorization and grant access. In some embodiments, an authorization may be initiated by a facility user/manager etc., or by a vendor seeking access to the facility. Such vendor-initiated authorization requests may require approval by a facility user/manager.), 
confirmation information to a user terminal of a target user of the parcel collection and delivery (see at least Friedman, para. [0135]: As shown in FIG. 2, in some embodiments of the invention, the process of creating an authorization for a vendor begins at Step 200 with the user identifying a vendor from the list of vendors associated with the facility. In some embodiments, this may be all that is required for a vendor to be authorized for access.), 
the confirmation information being for confirming whether to permit the parcel collection and delivery (see at least Friedman, para. [0135]: As shown in FIG. 2, in some embodiments of the invention, the process of creating an authorization for a vendor begins at Step 200 with the user identifying a vendor from the list of vendors associated with the facility. In some embodiments, this may be all that is required for a vendor to be authorized for access.); and 
transmits, when permission information is received from the user terminal, confirmation and, the permission information indicating that the parcel collection and delivery is permitted (see at least Friedman, para. [0122-0129]: To generate permitted access, authorization must be retrieved from system by at least one of the following: vendor named vehicle-vendor-association driver-vendor-association] 9) Once Access is permitted, a location for the vehicle may be assigned, (if not already assigned). 10) Once Access to facility is permitted, all movement throughout facility, including exit from facility may be recorded 11) Recording of vendor/vehicle/person arrival association of authorization with vehicle, vendor, driver/person audit of locations authorized (bays, floors, etc.). audit of duration of stay, arrival and departure. & para. [0135]: As shown in FIG. 2, in some embodiments of the invention, the process of creating an authorization for a vendor begins at Step 200 with the user identifying a vendor from the list of vendors associated with the facility. In some embodiments, this may be all that is required for a vendor to be authorized for access.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of wherein the first information processing device transmits, upon receipt of the request notification, confirmation information to a user terminal of a target user of the parcel collection and delivery, the confirmation information being for confirming whether to permit the parcel collection and delivery; and transmits, when permission information is received from the user terminal, the first map information to the on-vehicle device, the permission information indicating that the parcel collection and delivery is permitted of Friedman in order to protect the building from unlawful activity (see at least Friedman, para. [0006]).

As per claim 18 Sato discloses
transmitting, when request is received, the first map information to the on-vehicle device (see at least Sato, para. [0110]: In this step ST7, the platform 252 requests a pre-switching application to write the home delivery information into the shared area. Here, the home delivery information is the home delivery information (before home delivery) when the apartment 300 is entered, and is the home delivery information (after home delivery) when the apartment 300 is left.).
Sato does not explicitly disclose
wherein the controller performs: transmitting, upon receipt of the request notification, confirmation information to a user terminal of a target user of the parcel collection and delivery, the confirmation information being for confirming whether to permit the parcel collection and delivery; and transmitting, when permission information is received from the user terminal, the permission information indicating that the parcel collection and delivery is permitted. 
Friedman teaches
wherein the controller performs: transmitting, upon receipt of the request notification (see at least Friedman, para. [0047]: In some embodiments, some vehicles may initially be unknown; however, by accessing a database of previously recorded vehicle identifying information, personnel charged with maintaining vehicle security will be able to "look up" a vehicle's relationship to an authorized vendor or person quickly and efficiently. If a match is found, the security personnel can view a previously arranged authorization and grant access. In some embodiments, an authorization may be initiated by a facility user/manager etc., or by a vendor seeking access to the facility. Such vendor-initiated authorization requests may require approval by a facility user/manager.), 
confirmation information to a user terminal of a target user of the parcel collection and delivery (see at least Friedman, para. [0135]: As shown in FIG. 2, in some embodiments of the invention, the process of creating an authorization for a vendor begins at Step 200 with the user identifying a vendor from the list of vendors associated with the facility. In some embodiments, this may be all that is required for a vendor to be authorized for access.), 
the confirmation information being for confirming whether to permit the parcel collection and delivery (see at least Friedman, para. [0135]: As shown in FIG. 2, in some embodiments of the invention, the process of creating an authorization for a vendor begins at Step 200 with the user identifying a vendor from the list of vendors associated with the facility. In some embodiments, this may be all that is required for a vendor to be authorized for access.); and 
transmitting, when permission information is received from the user terminal, the permission information indicating that the parcel collection and delivery is permitted (see at least Friedman, para. [0122-0129]: To generate permitted access, authorization must be retrieved from system by at least one of the following: vendor named vehicle-vendor-association driver-vendor-association] 9) Once Access is permitted, a location for the vehicle may be assigned, (if not already assigned). 10) Once Access to facility is permitted, all movement throughout facility, including exit from facility may be recorded 11) Recording of vendor/vehicle/person arrival association of authorization with vehicle, vendor, driver/person audit of locations authorized (bays, floors, etc.). audit of duration of stay, arrival and departure. & para. [0135]: As shown in FIG. 2, in some embodiments of the invention, the process of creating an authorization for a vendor begins at Step 200 with the user identifying a vendor from the list of vendors associated with the facility. In some embodiments, this may be all that is required for a vendor to be authorized for access.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of wherein the controller performs: transmitting, upon receipt of the request notification, confirmation information to a user terminal of a target user of the parcel collection and delivery, the confirmation information being for confirming whether to permit the parcel collection and delivery; and transmitting, when permission information is received from the user terminal, the permission information indicating that the parcel collection and delivery is permitted of Friedman in order to protect the building from unlawful activity (see at least Friedman, para. [0006]).

Claim(s) 7-9, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Reiley, in view of US 11222299B1 (“Baalke”).
As per claim 7 Sato does not explicitly disclose
wherein the first information processing device has a database for storing the first map information; and the first map information stored in the database is updated when a situation inside the building is changed. 
Baalke teaches
wherein the first information processing device has a database for storing the first map information; and the first map information stored in the database is updated when a situation inside the building is changed (see at least Baalke, col. 7 lines 16-37: As is shown in FIGS. 1I and 1J, where the optimal route 135-3 passes within a vicinity of an access point 141-3 to another building (e.g., an entrance into or exit from the other building), or an obstacle 148-1 (e.g., outdoor plant life having dimensions or shapes that may vary on a regular or seasonal basis), the autonomous vehicle 150 may detect the access point 141-3 or the obstacle 148-1 by the one or more imaging devices 162-1, 162-2, 162-3, and may execute one or more turns or other changes in course to remain at a safe distance from the access point 141-3 or the obstacle 148-2. As is further shown in FIG. 1J, the autonomous vehicle 150 may report information or data regarding the presence and locations of the access point 141-3 or the obstacle 148-1, or any other operational conditions or statuses affecting the route 135-3, to the server 192 over the network 180. The server 192 may utilize any information or data received from the autonomous vehicle 150, or from any other autonomous vehicles or other systems or machines (not shown), to update one or more of the baseline map 105, the sets of data 120, 122, 124, or any customized navigation maps generated based thereon, in accordance with the present disclosure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of wherein the first information processing device has a database for storing the first map information; and the first map information stored in the database is updated when a situation inside the building is changed of Baalke in order to consider the availability or use of access systems or features such as elevators, escalators, moving sidewalks, stairs, ramps, automatic doors or other indoor transportation systems (see at least Baalke, col. 1 lines 65-67).

As per claim 8 Sato does not explicitly disclose
wherein the first information processing device acquires a congestion situation inside the building and transmits information on the acquired congestion situation inside the building to the on-vehicle device together with the first map information; and the on-vehicle device stores the information on the con gestion situation inside the building in the storage together with the first map information, and supplies the controller with the information on the congestion situation inside the building together with the first map information, the information on the congestion situation inside the building being stored in the storage.
Baalke teaches
wherein the first information processing device acquires a congestion situation inside the building and transmits information on the acquired congestion situation inside the building to the on-vehicle device together with the first map information (see at least Baalke, col. 39 lines 1-26: To the extent that the operational or environmental conditions impact the operations or availability of one or more of the autonomous vehicles, either by indicating that one or more infrastructure or features may be utilized by such autonomous vehicles, by foreclosing one or more infrastructure or features from use by such autonomous vehicles, or by affecting the traffic flow rates on such infrastructure or features, the customized navigation maps for such autonomous vehicles may be updated accordingly, e.g., to add or remove infrastructure or features thereto or remove infrastructure or features therefrom, or to modify anticipated traffic flow rates on such infrastructure or features accordingly.); and 
the on-vehicle device stores the information on the congestion situation inside the building in the storage together with the first map information (see at least Baalke, col. 39 lines 1-26: the customized navigation maps for such autonomous vehicles may be updated accordingly, e.g., to add or remove infrastructure or features thereto or remove infrastructure or features therefrom, or to modify anticipated traffic flow rates on such infrastructure or features accordingly.), and 
supplies the controller with the information on the congestion situation inside the building together with the first map information (see at least Baalke, col. 39 lines 26-40: At box 640, optimal routes from the fulfillment centers to the destination are derived for each of the autonomous vehicles based on the customized navigation maps as updated at box 635, e.g., by a fleet management system. The optimal routes may be selected based on the updated customized navigation maps in any manner, and may include paths or segments on any type or form of infrastructure or features within the area or environment. The optimal routes may be determined based on any factor or element, including but not limited to times required to travel on any of the respective paths of the optimal route, costs associated with traveling on the respective paths, or any other intrinsic or extrinsic factors, and may be selected according to one or more traditional shortest path or shortest route algorithms such as Dijkstra's Algorithm, Bellman-Ford Algorithm, Floyd-Warshall Algorithm, Johnson's Algorithm or a hub labeling technique.), 
the information on the congestion situation inside the building being stored in the storage (see at least Baalke, col. 39 lines 1-26: To the extent that the operational or environmental conditions impact the operations or availability of one or more of the autonomous vehicles, either by indicating that one or more infrastructure or features may be utilized by such autonomous vehicles, by foreclosing one or more infrastructure or features from use by such autonomous vehicles, or by affecting the traffic flow rates on such infrastructure or features, the customized navigation maps for such autonomous vehicles may be updated accordingly, e.g., to add or remove infrastructure or features thereto or remove infrastructure or features therefrom, or to modify anticipated traffic flow rates on such infrastructure or features accordingly.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of wherein the first information processing device acquires a congestion situation inside the building and transmits information on the acquired congestion situation inside the building to the on-vehicle device together with the first map information; and the on-vehicle device stores the information on the con gestion situation inside the building in the storage together with the first map information, and supplies the controller with the information on the congestion situation inside the building together with the first map information, the information on the congestion situation inside the building being stored in the storage of Baalke in order to consider the availability or use of access systems or features such as elevators, escalators, moving sidewalks, stairs, ramps, automatic doors or other indoor transportation systems (see at least Baalke, col. 1 lines 65-67).

As per claim 9 Sato does not explicitly disclose
wherein the first map information includes information on ways to move between floors within the building.
Baalke teaches
wherein the first map information includes information on ways to move between floors within the building (see at least Baalke, col. 42 lines 45-59: Those of ordinary skill in the pertinent arts will further recognize that where the building 745 includes other access points, e.g., in addition to the access points 741-1, 741-2, a customized navigation map generated for the autonomous vehicle 750 may further include routes extending from such other access points to the suites 749-1, 749-2, 749-3, 749-4, by way of the one or more of the elevators 743-1, 743-2, 743-3, 743-4 or the set of stairs 747.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of wherein the first map information includes information on ways to move between floors within the building of Baalke in order to consider the availability or use of access systems or features such as elevators, escalators, moving sidewalks, stairs, ramps, automatic doors or other indoor transportation systems (see at least Baalke, col. 1 lines 65-67).

As per claim 19 Sato does not explicitly disclose
comprising: a database for storing the first map information; wherein the controller updates, when a situation inside the building is changed, the first map information stored in the database. 
Baalke teaches
comprising: a database for storing the first map information; wherein the controller updates, when a situation inside the building is changed, the first map information stored in the database (see at least Baalke, col. 7 lines 16-37: As is shown in FIGS. 1I and 1J, where the optimal route 135-3 passes within a vicinity of an access point 141-3 to another building (e.g., an entrance into or exit from the other building), or an obstacle 148-1 (e.g., outdoor plant life having dimensions or shapes that may vary on a regular or seasonal basis), the autonomous vehicle 150 may detect the access point 141-3 or the obstacle 148-1 by the one or more imaging devices 162-1, 162-2, 162-3, and may execute one or more turns or other changes in course to remain at a safe distance from the access point 141-3 or the obstacle 148-2. As is further shown in FIG. 1J, the autonomous vehicle 150 may report information or data regarding the presence and locations of the access point 141-3 or the obstacle 148-1, or any other operational conditions or statuses affecting the route 135-3, to the server 192 over the network 180. The server 192 may utilize any information or data received from the autonomous vehicle 150, or from any other autonomous vehicles or other systems or machines (not shown), to update one or more of the baseline map 105, the sets of data 120, 122, 124, or any customized navigation maps generated based thereon, in accordance with the present disclosure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of a database for storing the first map information; wherein the controller updates, when a situation inside the building is changed, the first map information stored in the database of Baalke in order to consider the availability or use of access systems or features such as elevators, escalators, moving sidewalks, stairs, ramps, automatic doors or other indoor transportation systems (see at least Baalke, col. 1 lines 65-67).

As per claim 20 Sato does not explicitly disclose
wherein the controller acquires a congestion situation inside the building and transmits information on the acquired congestion situation inside the building to the on vehicle device together with the first map information.
Baalke teaches
wherein the controller acquires a congestion situation inside the building and transmits information on the acquired congestion situation inside the building to the on vehicle device together with the first map information (see at least Baalke, col. 39 lines 1-40: To the extent that the operational or environmental conditions impact the operations or availability of one or more of the autonomous vehicles, either by indicating that one or more infrastructure or features may be utilized by such autonomous vehicles, by foreclosing one or more infrastructure or features from use by such autonomous vehicles, or by affecting the traffic flow rates on such infrastructure or features, the customized navigation maps for such autonomous vehicles may be updated accordingly, e.g., to add or remove infrastructure or features thereto or remove infrastructure or features therefrom, or to modify anticipated traffic flow rates on such infrastructure or features accordingly. At box 640, optimal routes from the fulfillment centers to the destination are derived for each of the autonomous vehicles based on the customized navigation maps as updated at box 635, e.g., by a fleet management system. The optimal routes may be selected based on the updated customized navigation maps in any manner, and may include paths or segments on any type or form of infrastructure or features within the area or environment. The optimal routes may be determined based on any factor or element, including but not limited to times required to travel on any of the respective paths of the optimal route, costs associated with traveling on the respective paths, or any other intrinsic or extrinsic factors, and may be selected according to one or more traditional shortest path or shortest route algorithms such as Dijkstra's Algorithm, Bellman-Ford Algorithm, Floyd-Warshall Algorithm, Johnson's Algorithm or a hub labeling technique.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teaching of wherein the controller acquires a congestion situation inside the building and transmits information on the acquired congestion situation inside the building to the on vehicle device together with the first map information of Baalke in order to consider the availability or use of access systems or features such as elevators, escalators, moving sidewalks, stairs, ramps, automatic doors or other indoor transportation systems (see at least Baalke, col. 1 lines 65-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668